Case 1:19-cv-06458-GBD Document 14 Filed 01/16/20 Page1of1

 

 

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

 

 

 

 

 

 

RDP
The | RED
Co ary

Honorable Judge George B. Daniels Merence ig 2020
United States District Court 2029 Vourne to
Southern District of New York Barer at 930 am
500 Pearl Street - Courtroom 11A ONG of £5 “yy. )
New York, New York 10007 OME Dy OER,

Re: Girotto vy. PAAM Group Inc., d/b/a Nirvana Restaurant, et al. oa “Ter g

Case 1:19-cv-06458-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned matter.

The Initial Pretrial Conference in this matter is currently scheduled for January 23, 2019 at
9:30 a.m., in Your Honor's Courtroom. Unfortunately, none of the Defendants have yet to
appear and/or answer in this matter, though properly served [D.E. 8 & D.E. 9]. The undersigned
counsel has undertaken additional efforts including follow-up correspondence via Federal Express
with a copy of the Summons and Complaint to the corporate addresses in order to facilitate contact
from defendants.

As such, in order to afford additional time for the Defendants to formally appear and
engage in productive subsequent settlement discussions, the undersigned hereby respectfully
requests a 30-day adjournment of next week’s Conference to a date in late February, or any
other date most convenient to this Honorable Court.

Thank you for your consideration of this third adjournment request.
Sincerely,

By:_/S/ B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
